DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 01/07/2021.  Claims 1 and 4-5 have been amended. Claim 3 has been cancelled. No claim has been newly added. Claims 1 and 3-24 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Shen has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modarres et al. (US. Pub. No. 2014/0320436, hereinafter “Modarres”) in view of Shen et al. (US. Patent No. 5,324,902, hereinafter “Shen”).
As to claim 1, (Currently Amended) Modarres discloses a structure configured to provide a tactile sensation [figures 4A-B, abstract, to provide haptic effect, paragraph 37], the structure comprising 
an abutment configured to abut an actuator that causes the structure to vibrate according to expansion and contraction displacement of a piezoelectric element [figures 4A-B, an abutment of haptic cell “212” to abut actuator “410” to vibrate according to expansion and contraction displacement of haptic output device, paragraph 39, haptic output device may include a piezoelectric material or a composite piezoelectric material], 
wherein the abutment is non-adherent to the actuator [figure 4A, the abutment is non-adherent to “410”]
Modarres does not disclose the structure further comprises a guide having an inner wall, the inner wall of the guide being configured to contact a holder of the actuator to thereby guide the holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the structure towards the piezoelectric element.
Shen teaches a structure [figures 1-3, a structure] comprising a guide having an inner wall [figure 1, inner wall “44”], the inner wall of the guide being configured to contact a holder of an actuator to thereby guide the holder to the abutment such that the contact between the inner wall 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the structure of Modarres to comprise a guide having an inner wall, the inner wall of the guide being configured to contact a holder of the actuator to thereby guide the holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the structure towards the piezoelectric element, as taught by Shen, in order to trigger an electrical signal and simultaneously to produce a click sound upon pressing the key (Shen, abstract).
As to claim 2, (Original) Modarres discloses the structure according to claim 1, wherein the abutment is removable from the actuator [figure 4A, the abutment is removable from “410”].
As to claim 4, (Currently Amended) Modarres discloses a tactile sensation providing apparatus [figure 1, “100” provides haptic effect], comprising: 
a structure configured to provide a tactile sensation [figures 4A-B, abstract, to provide haptic effect, paragraph 37]; and 
an actuator configured to cause the structure to vibrate according to expansion and contraction displacement of a piezoelectric element [figures 4A-B, an abutment of haptic cell “212” to abut actuator “410” to vibrate according to expansion and contraction displacement of haptic output device, paragraph 39, haptic output device may include a piezoelectric material or a composite piezoelectric material], 

the abutment is non-adherent to the actuator [figure 4A, the abutment is non-adherent to “410”].
Modarres does not disclose the structure further includes a guide having an inner wall, the inner wall of the guide being configured to contact a holder of the actuator to thereby guide the holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the structure towards the piezoelectric element.
Shen teaches a structure [figures 1-3, a structure] comprising a guide having an inner wall [figure 1, inner wall “44”], the inner wall of the guide being configured to contact a holder of an actuator to thereby guide the holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the structure towards a tactile element [figures 1-3, the inner wall “44” of the guide “40” configured to contact a holder of an actuator to thereby guide the holder to the abutment (see in figure 3) such that the contact between the inner wall of the guide and the holder extends along the inner wall “44” towards a tactile element “30”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the structure of Modarres to comprise a guide having an inner wall, the inner wall of the guide being configured to contact a holder of the actuator to thereby guide the holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the structure towards the piezoelectric element, as taught by Shen, in order to trigger an electrical signal and simultaneously to produce a click sound upon pressing the key (Shen, abstract).
claim 5, (Currently Amended) Modarres discloses an apparatus [figure 1, “100” provides haptic effect] that provides tactile sensation, comprising: 
a vibration object [figures 4A-B, haptic cell “212”]; 
an abutment to abut an actuator [figures 4A-B, actuator “410”], and that is non-adherent to the actuator [figure 4A, the abutment is non-adherent to “410”]; and 
the actuator comprising a piezoelectric element that vibrates the vibration object through the abutment according to expansion and contraction displacement of the piezoelectric element [figures 4A-B, an abutment of haptic cell “212” to abut actuator “410” to vibrate according to expansion and contraction displacement of haptic output device, paragraph 39, haptic output device may include a piezoelectric material or a composite piezoelectric material].
Modarres does not disclose a vibration object comprising a guide; and
an abutment that is guided by the guide to abut an actuator,
wherein the guide has an inner wall, the inner wall of the guide being configured to contact a holder of the actuator to thereby guide the holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the vibration object towards the piezoelectric element.
Shen teaches a vibration object comprising a guide [figure 1, guide “40”]; and
an abutment that is guided by the guide to abut an actuator [figures 2-3, an abutment that is guided by the guide “40” to abut an actuator],
wherein the guide has an inner wall, the inner wall of the guide being configured to contact a holder of the actuator to thereby guide a holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the vibration object towards a tactile element [figures 1-3, the inner wall “44” of the guide “40” 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the structure of Modarres to comprise a vibration object comprising a guide; and an abutment that is guided by the guide to abut an actuator, wherein the guide has an inner wall, the inner wall of the guide being configured to contact a holder of the actuator to thereby guide the holder to the abutment such that the contact between the inner wall of the guide and the holder extends along the inner wall of the guide from the vibration object towards the piezoelectric element, as taught by Shen, in order to trigger an electrical signal and simultaneously to produce a click sound upon pressing the key (Shen, abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622